Citation Nr: 1447534	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-05 757	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Educational Center of the Regional Office in Buffalo, New York


THE ISSUE

Basic eligibility for educational assistance benefits under Chapter 30, Title 38, United States Code (the Montgomery GI Bill (MGIB)), Chapter 32 (Veterans Educational Assistance Program (VEAP)), and Chapter 34 conversion (Post-Vietnam Era Educational Assistance Program).  


ATTORNEY FOR THE BOARD

W. L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1977 to June 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 determination of the Department of Veterans Affairs (VA) Educational Center of the Regional Office (RO) in Buffalo, New York.  

The Board has reviewed the Veteran's paper claims files as well as the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The issue of entitlement to a total disability rating on the basis of individual unemployability due to service-connected disability has been raised by the record in a November 2013 statement submitted by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


FINDINGS OF FACT

1. The Veteran's only period of active military service was from December 1977 through June 1986. 

2. The Veteran did not enroll in the post-Vietnam Veterans' Educational Assistance Program (VEAP). 

3. The application for VA educational benefits was received in March 2011.
 
4. The program awarding educational benefits under Title 38, Chapter 34, United States Code, expired on December 31, 1989. 

5. The Veteran was not discharged due to:  (1) a service-connected disability; (2) sole survivorship; (3) a pre-existing medical condition; (4) hardship; (5) a physical or mental condition not characterized as a disability and not the result of misconduct that interferes with duty; (6) voluntarily for the convenience of the government after completing at least 20 months of an initial obligated period of less than three years; and/or (7) involuntarily for the convenience of the government as a result of a reduction in force.  

6. The Veteran is not eligible for Chapter 30 benefits on a direct basis or for Chapter 32 benefits.

7. The Veteran is not eligible for conversion of his Chapter 34 active duty educational benefits to Chapter 30 benefits. 


CONCLUSION OF LAW

The criteria for education benefits under 38 U.S.C.A., Chapter 30, Chapter 32, or Chapter 34 conversion, have not been met.  38 U.S.C.A. §§ 3001, 3011, 3012, 3202-3243, 3452, 3461, 3462 (West 2002); 38 C.F.R. §§ 21.1031, 21.1032, 21.5040, 21.5042, 21.7040, 21.7042 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Court has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code, contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031 for claims under Chapters 30, 32, and 34-not in the VCAA. 

Further, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

As to the notification and assistance requirements related to MGIB benefit claims, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when there is no legal basis for the claim and/or the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.

Entitlement to Chapter 30 (MGIB) Educational Benefits

The Veteran has applied for basic educational assistance under the provisions of Chapter 30, Title 38, United States Code, also known as the Montgomery GI Bill (MGIB), which provides assistance in the readjustment of members of the Armed Forces to civilian life after their separation from military service.  38 U.S.C.A. § 3001.  The program is available to individuals who meet certain criteria of basic eligibility, including active duty during certain prescribed dates or meeting certain other criteria.   38 U.S.C.A. § 3011; 38 C.F.R. §§ 21.7040, 21.7042. 

Specifically, in pertinent part, to be eligible for Chapter 30 benefits, an individual must have first become a member of the Armed Forces or first entered on active duty as a member of the Armed Forces after June 30, 1985. 38 U.S.C.A. § 3011(a)(1)(A).  The individual also must have served an obligated period of active duty.  In the case of an individual with a three-year period or more of obligated service, the individual must have completed not less than three years of continuous active duty.  If the obligated period of service is less than three years, the Veteran must serve at least two years of continuous active duty in the Armed Forces.  38 U.S.C.A. § 3011(a)(1)(A)(i).  

If the service requirements are met, then the individual must either:  continue on active duty; be discharged from service with an honorable discharge; or be released after service on active duty characterized by the Secretary concerned as honorable service and be placed on the retired list, Fleet Reserve/Fleet Marine Corps Reserves, or be placed on the temporary disability retired list; or be released from active duty for further service in a reserve component of the Armed Forces after service on active duty characterized by the Secretary concerned as honorable service.  See 38 C.F.R. § 21.7042(a)(4).   

In the present case, the Veteran is not eligible for educational assistance under Chapter 30 based upon the criterion of date of entry onto active duty, because he began active duty on December 1, 1977, rather than after June 30, 1985.  See 38 U.S.C.A. § 3011(a)(1)(A), 3012(a)(1)(A) (West 2002 & Supp. 2013); 38 C.F.R. § 21.7042(a)(1) (2013).

However, an individual (such as the Veteran) who does not meet the above service requirements may be eligible for basic educational assistance when he is discharged or released from active duty for certain specified reasons.  Those reasons include when an individual is discharged or released from active duty after June 30, 1985, for:  (1) a service-connected disability; (2) by reason of a sole survivorship discharge (as that term is defined in 10 U.S.C.A. § 1174(i); (3) for a medical condition which preexisted service on active duty and which VA determines is not service-connected; (4) discharge or release under 10 U.S.C.A. § 1173 (hardship discharge); (5) for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty as determined by the Secretary of the military department; (6) for convenience of the Government having completed at least 20 months of continuous active duty if serving a two-year enlistment; or (7) involuntarily for the convenience of the Government as a result of a reduction in force.  38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 21.7042(a)(5).  

Review of the evidence of record reveals that the Veteran does not meet any of the aforementioned criteria related to his discharge from active duty on June 25, 1986.  The Veteran contends in his notice of disagreement received in May 2011 and his VA Form 9 substantive appeal received in November 2011 that he was discharged due to a pre-existing disability and, in the alternative, for hardship.  However, his DD Form 214 (and service personnel records) clearly indicate that the Veteran was not discharged on the basis of hardship, or for either a service-connected disability or a pre-existing disability which VA determined was not service-connected.  The Veteran's sole service-connected disability is for lumbosacral strain, which is assigned a 20 percent rating effective June 25, 1986.  There is no indication in the evidence that the Veteran was discharged for this service-connected disability.  Nor is there any indication that the Veteran was discharged for either:  left leg sciatica (for which he was assessed during April 1986 evaluation); low-back pain assessed in May 1986; or spondylosis diagnosed in June 1986.  Nor is there any evidence the Veteran was discharged for any pre-existing medical condition which VA later determined was not entitled to service connection.  

While the Veteran's service personnel records requested cancellation of extensions of his enlistment for two months (approved April 23, 1986) and thirty-seven months (approved November 23, 1985)-each approved on June 16, 1986-there is no evidence that either request had a medical basis.  Indeed, the Veteran's DD Form 214 states that the reason for  his separation was the expiration of term of service.  

In view of the foregoing, the Veteran is not eligible for Chapter 30 benefits.  

Entitlement to Chapter 32 (VEAP) Educational Benefits

Chapter 32, Title 38, U.S. Code, sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3201-3243 (West 2002 & Supp. 2013).  A threshold requirement for Chapter 32 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 32 educational assistance, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after December 31, 1976, and before July 1, 1985, but not be eligible under Chapter 34 of Title 38, U.S. Code, be discharged under conditions other than dishonorable, and must have at least 181 days of active duty (or have been discharged from active duty for a service-connected disability).  See 38 U.S.C.A. §§ 3202(1)(A), 38 C.F.R. § 21.5040(b).  The individual must enroll in the educational benefits program during the period of active duty and participate for at least 12 consecutive months and, if participating in the program, shall agree to have a monthly deduction made from his or her military pay.  See 38 U.S.C.A. §§ 3221(a), 3222(a) (West 2002 & Supp. 2013); 38 C.F.R. § 21.5052(a) (2013). 

In this case, while the Veteran entered service after December 1, 1976, and before July 1, 1985, his DD Form 214 indicates that he did not elect to participate in VEAP.  Thus, he is ineligible for Chapter 32 benefits.  

Entitlement to Chapter 34 (Post-Vietnam Era EAP) Educational Benefits

Basic entitlement to educational benefits under Chapter 34, Title 38, U.S. Code, is met where a veteran served on active duty for a period of 180 days, any part of which occurred between January 31, 1955, and January 1, 1977.  38 U.S.C.A. § 3452(a)(1)(A).  The amount of assistance is 1.5 months for every month of active duty in that time period and the maximum amount of assistance is 45 months.  38 U.S.C.A. §§ 3461(a), (c).  Benefits under Chapter 34, however, are not provided after December 31, 1989.  38 U.S.C.A. § 3462(e); Burton v. Nicholson, 19 Vet. App. 249, 251-52 (2006)(noting that Congress expressly abrogated Chapter 34 benefits effective December 31, 1989).

In this instance, as the Veteran did not have qualifying service because his active duty commenced December 1 1977, basic eligibility for Chapter 34 benefits is not met.  Furthermore, a printout from the Department of Defense dated January 3, 2011, indicates that the Veteran has no remaining Chapter 34 benefits, which was reiterated by the April 2011 determination of the Buffalo, New York, VA Educational Center.  Finally, the Statement of the Case issued in October 2011 indicated that the Veteran had never applied for Chapter 34 benefits.  Notably, the Veteran has not contested the aforementioned findings, which render moot the question of whether he had residual Chapter 34 benefits which could have been converted to Chapter 30 benefits.  



ORDER

Basic eligibility for educational assistance benefits under Title 38, United States Code (Chapter 30, Chapter 32, or Chapter 34 conversion), is denied.  



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


